RENDERED: JUNE 4, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1152-MR

TAMMY POSEY                                                             APPELLANT


                 APPEAL FROM OLDHAM CIRCUIT COURT
v.              HONORABLE DOREEN S. GOODWIN, JUDGE
                        ACTION NO. 14-CI-00438


GREGORY POSEY                                                            APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, KRAMER, AND K. THOMPSON, JUDGES.

KRAMER, JUDGE: Tammy Posey appeals from an order of the Oldham Circuit

Court, Family Division, that terminated Gregory Posey’s spousal maintenance

obligation and required Tammy to reimburse Gregory $19,150.00 as overpayment

for child support received. Finding no manifest injustice, we affirm.

            The parties divorced in 2015. In the Findings of Fact, Conclusions of

Law, and Decree of Dissolution entered by the family court on November 24,
2015, Gregory was required to pay Tammy $500.00 per month for six years as

spousal maintenance, and $806.00 per month in child support for the parties’ two

minor children.

                Shortly after the parties divorced, Gregory injured his ankle while

working as a window installer. In July 2018, Tammy filed a motion for a common

law judgment against Gregory for unpaid child support, spousal maintenance, and

outstanding medical expenses for the minor children.1 On July 20, 2018, the

family court entered a judgment for $38,061.00 against Gregory. Gregory was

approved for Social Security Disability in September 2018, and he paid Tammy

$39,000.00 in satisfaction of the judgment from the lump sum payment he

received. Gregory also submitted a pro se letter to the family court in September

2018, seeking to terminate his spousal maintenance obligation.

                The parties’ two minor children, K.P. and J.P., began receiving

auxiliary benefits from Gregory’s disability claim in approximately October 2018.

K.P. received a lump sum of $10,959.00, and J.P. received a lump sum of

$17,331.00, in addition to ongoing monthly payments until emancipation.2

Tammy did not make the family court aware that she had received any payments




1
 The family court indicated that it would not hold Gregory in contempt for failure to pay due to
his inability to work as a result of his injury.
2
    Both children are now emancipated.

                                               -2-
on behalf of the children from Gregory’s disability claim. Rather, she filed a

motion for contempt in December 2018, for failure to pay maintenance and to

collect interest on the judgment which Gregory had already paid. It was not until

the family court conducted a hearing on January 17, 2019, that Tammy revealed

she had received money from Gregory’s disability claim on behalf of the children.

             Gregory was permitted to conduct discovery, and the parties filed

various memoranda with the family court. Gregory argued that Tammy was

overpaid because she received the funds from his disability claim on top of the

check for $39,000.00 that he tendered in satisfaction of the judgment. He also

continued to seek termination of his maintenance obligation arising from his

inability to work due to his disability. Tammy argued that Gregory was better off

financially than he was prior to his disability and should continue to pay spousal

maintenance. Her arguments regarding child support were vague, but did, in part,

blame Gregory for not filing a motion to terminate child support.

             Based on the information submitted by the parties, the family court

entered an order on December 30, 2019, that (1) terminated Gregory’s maintenance

obligation effective October 1, 2018; and (2) calculated that, based on the sums

received by Tammy on behalf of the children from Gregory’s disability claim, plus

the amount he paid her in satisfaction of the prior judgment, Tammy had been

overpaid by $19,150.00. Tammy was ordered to reimburse Gregory that amount


                                         -3-
within sixty days of the date of entry of the order. Tammy filed a motion to alter,

amend, or vacate the order, which was denied. She then filed a motion pursuant to

Kentucky Rules of Civil Procedure (CR) 60.02(f) and CR 61.02, arguing that the

Social Security Administration had made payments directly to the children, not to

her, in an attempt to distinguish those payments under Kentucky Revised Statute

(KRS) 403.211(15). Her motion was once again denied, and the family court

ordered her to reimburse Gregory within thirty days. However, this appeal was

filed on the thirtieth day.

             Tammy argues that the family court erred in terminating Gregory’s

maintenance obligation and in ordering her to reimburse Gregory for overpayment

due to the benefits received by the children for Gregory’s disability claim.

However, in contravention of CR 76.12(4)(c)(v), Tammy does not have a

preservation statement at the beginning of each argument. She makes no citations

to the record whatsoever in her arguments. Although Tammy cites to statutes, she

in no way attempts to use the statutory language to support her arguments, which

are each approximately two paragraphs in length. She cites no case law. CR

76.12(4)(c)(iv) and (v) require ample references to the record and citation to

authority supporting each argument. It is not the responsibility of this Court to

search the record to find support for Tammy’s arguments or where they are

preserved, assuming such exists. Smith v. Smith, 235 S.W.3d 1, 5 (Ky. App. 2006).


                                         -4-
Nor is it the responsibility of this Court to research and make Tammy’s arguments

for her. See, e.g., Harris v. Commonwealth, 384 S.W.3d 117, 131 (Ky. 2012).

             “Our options when an appellate advocate fails to abide by the rules

are: (1) to ignore the deficiency and proceed with the review; (2) to strike the brief

or its offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the

brief for manifest injustice only.” Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App.

2010) (citation omitted).

              We will not simply ignore the deficiencies because there are too

many, and they permeate the brief. However, we will not choose to strike the

brief. Rather, we will review Tammy’s claims for manifest injustice only. CR

61.02. “[T]he task of the appellate court in review under CR 61.02 is to determine

if (1) the substantial rights of a party have been affected; (2) such action has

resulted in a manifest injustice; and (3) such palpable error is the result of action

taken by the court.” Fraley v. Rice-Fraley, 313 S.W.3d 635, 641 (Ky. App. 2010)

(citation omitted).

             We discern no manifest injustice. The record supports the family

court’s finding that due to his disability, Gregory’s income was reduced by

approximately thirty percent (30%). We agree with the family court that this

reduction, due to no fault of Gregory, constituted a change in circumstances so

substantial and continuing as to make the terms of the maintenance payment


                                          -5-
unconscionable. See KRS 403.250(1). The Kentucky Supreme Court has defined

“unconscionable” as used in KRS 403.250(1) as “manifestly unfair or inequitable.”

See, e.g., Wilhoit v. Wilhoit, 506 S.W.2d 511 (Ky. 1974); Combs v. Combs, 787

S.W.2d 260 (Ky. 1990).

            Similarly, the record also supports the family court’s finding that

Tammy received duplicate payment for Gregory’s child support obligation because

Gregory satisfied the judgment entered in Tammy’s favor, and the children also

received auxiliary benefits in the form of lump sum and monthly payments from

Gregory’s disability claim. We agree with the family court that payments received

on behalf of the children from Gregory’s disability claim should be credited

against his child support obligation pursuant to the plain language of KRS

403.211(15), which states:

            A payment of money received by a child as a result of
            a parental disability shall be credited against the child
            support obligation of the parent. A payment shall not
            be counted as income to either parent when calculating a
            child support obligation. An amount received in excess
            of the child support obligation shall be credited
            against a child support arrearage owed by the parent
            that accrued subsequent to the date of the parental
            disability, but shall not be applied to an arrearage that
            accrued prior to the date of disability. The date of
            disability shall be as determined by the paying agency.

(Emphasis added.)




                                        -6-
            Having reviewed the record and applicable law, we discern no

manifest injustice and affirm the order of the Oldham Family Court.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Michael Pate                             Robert A. Riley
La Grange, Kentucky                      La Grange, Kentucky




                                       -7-